 

Exhibit 10.5

RAYTHEON 2010 STOCK PLAN

Performance Stock Unit Award Agreement with respect to the
                    Long-Term

Performance Plan

This Performance Stock Unit Award Agreement, dated as of
                            (the “Award Date”) is between Raytheon Company (the
“Company”), and                         , an employee of the Company or one of
its Affiliates (“you”).

 

1. Award of Units

The Company hereby grants to you an award of stock units with respect to its
common stock, par value $0.01 per share (the “Stock”), pursuant to the Raytheon
2010 Stock Plan (as amended from time to time, the “Plan”), subject to the terms
and conditions set forth in this Agreement.

 

Total Target Number of Shares of Stock

  

Performance Cycle

     Calendar years             through   

 

2. Conditions to Award

Pursuant to this Award, you will be entitled to a payment based on your Total
Target Number of Shares of Stock set forth above and the Company’s performance
during the Performance Cycle with respect to (each a “metric” and collectively
the “metrics”). The actual amount of such payment will be determined by
multiplying the Total Target Number of Shares of Stock by the applicable Target
Share Award Multiplier from the tables in this Section 2. The Target Share Award
Multiplier for each metric will be determined based on the level of the
Company’s performance during the Performance Cycle relative to that metric as
set forth in the applicable table. The precise extent to which the Company will
have satisfied the metrics, and any shares of Stock will have been earned, will
be determined by the Management Development and Compensation Committee of the
Company’s Board (the “Committee”) as soon as practicable following the close of
the Performance Cycle and, to the extent reasonably practicable, will be
calculated without regard to any change in applicable accounting standards after
the grant of this Award.

 

    

Metric

  

Target Share Award Multiplier

Maximum

                       

Target

           

Threshold

     



--------------------------------------------------------------------------------

 

3. Effect of Termination of Employment, Etc.

You must remain an employee until the end of the Performance Cycle in order to
be entitled to any payment pursuant to this Award, except as provided in
Section 4 below and except as follows. If your employment with the Company ends
during the Performance Cycle on account of your Retirement, as that term is
defined in the Plan, or because you become disabled or die, after the end of the
Performance Cycle, you (or in the event of your death, your estate) will be
entitled to a pro rata portion of the number of shares of Stock you would have
received, if any, had you remained employed until the end of the Performance
Cycle. The pro rata portion will be based on the number of full months in the
Performance Cycle during which you were employed as compared to the total number
of months in the Performance Cycle.

 

4. Effect of Change of Corporate Control

If a Change of Corporate Control, as defined in the Plan, should occur during
the Performance Cycle, you will be entitled to receive, no later than thirty
(30) days following the effective date of the Change in Control, a pro rata
portion of the Total Target Number of Shares of Stock covered by this Award,
without regard to the extent to which the performance conditions of Section 2
above have been satisfied. The pro rata portion will be based on the number of
full months in the Performance Cycle preceding the Change of Corporate Control
as compared to the total number of months in the Performance Cycle.

 

5. Payment

 

  A. Settlement of Award. Except as otherwise provided in Sections 3 and 4
above, the actual number of shares (or amount of cash in lieu of shares) that
you receive at the end of the Performance Cycle will be determined based upon
the degree to which each metric is attained. You will be entitled to receive
100% of your Total Target Number of Shares of Stock if Target performance is
achieved in all three metrics. If performance falls below the Threshold for a
metric, no shares of Stock or cash will be awarded for that metric. When
performance for a metric is at or above Threshold performance, shares of Stock
or cash will be paid out based upon the performance level indicated in Section 2
above, up to a maximum of two times the Target performance level. When
performance for a metric falls between two performance levels, payout will be
based upon the lower Target Share Award Multiplier. Accordingly, depending upon
the level of attainment of each metric, the maximum number of shares of Stock
that could be issued in settlement of your Award is two times your Total Target
Number of Shares of Stock. The total actual number of shares that you receive
under this Award, including shares attributable to dividend equivalent amounts,
will be rounded up to the nearest whole share.

 

  B. Timing. Promptly following determination of the number of shares of Stock
you have earned under this Award but no later than March 15 after the end of the
Performance Cycle, such number, if any, will be paid to you together with a
dividend equivalent amount of shares calculated in accordance with Section 5 C
below.

 

  C.

Dividend Equivalents. For each dividend declared by the Company’s Board of
Directors (the “Board”) during the period beginning on the date of grant of this
Award and ending at the end of the Performance Cycle, whether in cash or stock,
if any (a “LTPP Dividend”), a

 

2



--------------------------------------------------------------------------------

 

dividend equivalent amount will be calculated assuming that the shares of Stock
to which you ultimately become entitled under this Award (including shares
attributable to dividend equivalent amounts from prior LTPP Dividends, if any)
were entitled to such LTPP Dividend and that the dividend equivalent amount had
been reinvested in additional shares of Stock as of the payment date of such
LTPP Dividend. You will not be entitled to any dividend equivalent amount on
shares of Stock covered by this Award which are not ultimately earned.

 

  D. Form of Payment. The Committee in its discretion may settle Awards,
including any dividend equivalent amounts, in shares of Stock or cash, or a
combination thereof. Cash payments, if any, shall be calculated based upon the
fair market value of a share of Stock on the date on which the Committee
determines the extent to which the Company has satisfied the metrics and the
number of shares of Stock to be issued in settlement of the Award.

 

  E. Taxes. Taxes may be assessed and/or withheld as required by law at
applicable United States federal, state and/or other tax rates (under the laws
of the jurisdictions in which you reside or that may otherwise be applicable to
you) with respect to units, issuance of Shares and/or cash. Notwithstanding
anything in this Agreement to the contrary, any payment described in this
Agreement shall be reduced by a number of shares, or cash amount to the extent
settlement is made in cash, necessary to satisfy tax withholding obligations.

 

6. Other Provisions

 

  A. Future Adjustments. In the event of any merger, acquisition, disposition or
other corporate event affecting the Company or any peer company during the
Performance Cycle, the Committee may make such adjustments to the peer group of
companies, the total return calculations of the affected companies, and the
metrics set forth in Section 2 as it may determine would most nearly carry out
the original purposes and intent of this Award.

 

  B. No Guaranty of Future Awards. This Award in no way guarantees you the right
to or expectation that you may receive similar awards with respect to any other
similar performance cycle or period which the Committee may, in its discretion,
establish and as to which the Committee may elect to grant awards under the
Plan.

 

  C. No Rights as Shareholder. You will not be considered a shareholder of the
Company with respect to the shares of Stock covered by this Award or any
dividend equivalent amount of shares unless and until shares of Stock are issued
to you in settlement of this Award.

 

  D. No Rights to Continued Employment. This Award shall not be deemed to create
a contract or other promise of continued employment with the Company or an
Affiliate and shall not in any way prohibit or restrict the ability of the
Company or an Affiliate to terminate your employment at any time for any reason.

 

  E. Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Section 409A.

 

3



--------------------------------------------------------------------------------

 

  F. Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results.

 

  G. Plan. All terms and conditions of the Plan are incorporated herein by
reference and constitute an integral part hereof. Any capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan.

 

  H. Notices. Notices required or permitted hereunder shall be in writing and
shall be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Senior Vice
President, Human Resources, and to you at your address as shown on the Company’s
payroll records.

 

RAYTHEON COMPANY              Name:     Recipient Title:    

 

4